                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                           4:18CR3065

      vs.
                                                           ORDER
ABDIKADIR MIJI, and NAIMA HAJI,

                  Defendants.


      Defendants have moved to continue the trial, (Filing Nos. 37 and 38),
because the parties are currently engaged in plea discussions. The motion to
continue is unopposed. Based on the showing set forth in the motion, the court
finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendants’ motions to continue, (Filing Nos. 37 and 38), are
            granted.

      2)    As to both defendants, the trial of this case is set to commence
            before the Honorable John M. Gerrard, Chief United States District
            Judge, in Courtroom 1, 100 Centennial Mall North, United States
            Courthouse, Lincoln, Nebraska, at 9:00 a.m. on July 8, 2019, or as
            soon thereafter as the case may be called, for a duration of five (5)
            trial days. Jury selection will be held at commencement of trial.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendants in a speedy
            trial, and as to both defendants, the additional time arising as a
            result of the granting of the motion, the time between today’s date
            and July 9, 2019, shall be deemed excludable time in any
            computation of time under the requirements of the Speedy Trial Act,
            because although counsel have been duly diligent, additional time is
            needed to adequately prepare this case for trial and failing to grant
            additional time might result in a miscarriage of justice. 18 U.S.C. §
            3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
      provided under this court’s local rules will be deemed a waiver of any
      right to later claim the time should not have been excluded under the
      Speedy Trial Act.

April 10, 2019.

                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge




                                  2
